DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-4 and 6-18 are pending.
Claims 2 and 5 are cancelled.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 15 June 2022 have been considered by the examiner.

Response to Amendment
The amendment, filed 16 may 2022, is fully responsive.

Applicant’s amendments to the claims 2, 4 and 5 have overcome each and every objections previously set forth. The objections of the claims 2, 4 and 5 have been withdrawn.

Applicant’s amendments to the claims 1-16 have overcome each and every invocation of claim interpretation under 112(f) previously set forth. The invocation of claim interpretation under 112(f) of the claims 1-16 have been withdrawn.

Applicant’s amendments to the claims 2-16 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 2-16 have been withdrawn.

Response to Arguments
Applicant’s arguments, see Amendment pages 12-14, with respect to the 102 rejections of the claim 1, are directed to that Han does not teach the features of “estimate a likelihood of the detected person to violate a rule ... the estimation is based on a rule violation history that indicates a number of times the detected person has violated the rule ... restrict the operation on the object of interest based on the estimated likelihood of the detected person ... the operation is restricted when the detected person approaches the object of interest,” as recited in amended independent claim 1. (See Amendment page 14 second full paragraph)
Examiner respectfully disagrees and submits that Han teaches the features of “estimate a likelihood of the detected person to violate a rule, wherein the rule is associated with an operation on an object of interest, and the estimation is based on a rule violation history that indicates a number of times the detected person has violated the rule; restrict the operation on the object of interest based on the estimated likelihood of the detected person, wherein the operation is restricted when the detected person approaches the object of interest .”
Han teaches: estimate a likelihood of the detected person to violate a rule, wherein the rule is associated with an operation on an object of interest, and (Han: column 1 line 60 – column 2 line 8, figure 4 “Some embodiments provide a warning prompt control module which adjustably controls the display of warning prompts for vehicle elements in a vehicle to an occupant of the vehicle, based on a determined user profile with which the occupant is associated. An occupant detected in the vehicle interior can be associated with a user profile based on a sensor data representation of the occupant correlating with a sensor data representation included in the user profile, accessing a user profile from a user device supporting the occupant, etc. A user profile can include interaction history data which indicate historical interactions between the user and warning prompts for a vehicle element. Displaying a warning prompt for a vehicle element to a user can be adjustably controlled based on the interaction history data, included in a user profile of the user, which is associated with the vehicle element.”; column 7 lines 6-13 “Because the occupant is determined to have interacted with the warning prompt more than a threshold number of times which can be associated with likely understanding of the warning information associated with the vehicle element, additional provisions of the warning prompt to the occupant can be determined to have reduced utility in informing the occupant of how to properly utilize the vehicle element.”; column 17 lines 6-24 “At 430, the driving performance of the identified user who is manually navigating the vehicle is tracked, via monitoring of one or more of the occupant via interior sensor devices, driving parameters of the manual navigation via vehicle sensor devices, some combination thereof, etc. At 432, a warning prompt interaction history included in the user profile associated with the identified user and associated with the warning prompt provided at 426 is updated based on the tracking at 430. For example, where a user is determined, at 430, to be utilizing a vehicle element in a manner which is inconsistent with a characterization of proper utilization of the vehicle element, the interaction history associated with warning prompts for the vehicle element can be updated to reduce the quantity of interactions with warning prompts for the vehicle element. As a result, the user, having been determined to be utilizing the vehicle element improperly, is provided with warning prompts which are more frequent, intrusive, etc. until the user is determined to be utilizing the vehicle element properly.”) [Utilizing the vehicle element reads on “an operation on an object of interest”. Improper utilization of the vehicle element reads on “to violate a rule”, and determining if the occupant is associated with the warning prompt based on tracked interaction history data and determining the likeliness of the occupant’s understanding of the warning information of improperly operating the vehicle element reads on “estimate a likelihood of the detected person to violate a rule”.]
the estimation is based on a rule violation history that indicates a number of times the detected person has violated the rule; (Han: column 14 lines 34-45 “A user profile can include one or more of a set of sensor data representations of the user associated with the user profile. Such representations can be referred to herein as user sensor data representations. In addition, a user profile can include one or more sets of warning prompt interaction histories which are associated with interactions, of the user associated with the user profile, with one or more particular warning prompts for one or more particular vehicle elements of one or more particular vehicles. Such interaction histories can include representations of a historical quantity, frequency, etc. of interactions by the user with the particular warning prompt over a particular period of elapsed time.”) [The historical quantity or frequency reads on “a rule violation history that indicates a number of times …”.]
restrict the operation on the object of interest based on the estimated likelihood of the detected person, wherein the operation is restricted when the detected person approaches the object of interest. (Han: column 6 lines 19-24 “For example, where an element 112 includes a rear-view camera, a warning prompt associated with the camera can be associated with a trigger event which comprises the vehicle 110 being adjusted into a reverse-drive gear, such that an engine of the vehicle 110 is configured to drive the vehicle 110 in a reverse direction.”; column 17 lines 25-40 “For example, where a vehicle element includes a rear-view camera device, proper utilization of the device includes maintaining manual observation of the external environment behind the vehicle, so that the camera device provides images which supplement the occupant's situational awareness, and the tracking at 430 includes determining that the user is utilizing images captured by the rear-view camera in place of manually observing the environment behind the vehicle, the updating at 432 can include updating an interaction history, included in the user profile with which the user is associated and associated with warning prompts for the rear-view camera, so that the prompts, indicating that proper utilization of the rear-view camera images is as a supplement to manual observation, are more frequent, require manual interaction with a vehicle interface to acknowledge before the rear-view camera is enabled, etc.”) [Not enabling the rear-view camera upon the occupant adjusting the drive gear to reverse based on the user’s history of improperly using the rear-view camera device (that is without the supplemental manual observation) reads on “restrict an operation on the object of interest …”. The occupant adjusting the drive gear to reverse reads on “the detected person approaches the object of interest”, where the combination of the drive gear that operator proceeds to operate and the rear-view camera that gets enabled reads on “the object of interest”.] 
Accordingly, the 102 rejection of the independent claim 1 is maintained, and the 102 rejections of the independent claims 17 and 18 are maintained for similar reasons.

Applicant’s arguments, see Amendment pages 14-17, with respect to the 102 rejection of the dependent claim 3 and 103 rejections of the dependent claims 4 and 6-16, are directed to Applicant’s general, conclusive statement that the recited subject matters are not disclosed or suggested by any of the cited prior art.
Examiner respectfully disagrees and submits that the cited prior art teach the subject matters of the dependent claims 3-4 and 6-16. See Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 sections below for details.
Accordingly, the 102 rejection of the dependent claim 3 and 103 rejections of the dependent claims 4 and 6-16 are maintained.


Claim Objections
Claim 6 is objected to because of the following informalities: “the person” in line 3 should read “a person”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the claim recites, “a central processing unit (CPU) configured to: … detect a person based on the acquired sensor data; estimate a likelihood of the detected person to violate a rule, wherein the rule is associated with an operation on an object of interest, and the estimation is based on a rule violation history that indicates a number of times the detected person has violated the rule”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of “a central processing unit (CPU)”. That is, other than reciting “a central processing unit (CPU)”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person spots an athlete who has violated rules in handling a ball in past games, and based on remembering that the athlete violated rules in handling the ball at least once in each of the past three games, the person make a judgment that the athlete is likely to violate the rules in handling the ball in the current game. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites “acquire sensor data that is output from a sensor,” and “restrict the operation on the object of interest based on the estimated likelihood of the detected person, wherein the operation is restricted when the detected person approaches the object of interest; provide a warning associated with the rule; remove the restriction of the operation on the object of interest after the warning.”  When so evaluated, the limitation of “acquire sensor data that is output from a sensor” do not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated, the additional limitations of “restrict the operation on the object of interest based on the estimated likelihood of the detected person, wherein the operation is restricted when the detected person approaches the object of interest; provide a warning associated with the rule; remove the restriction of the operation on the object of interest after the warning” are not indicative of integration into a practical application as it is generally adding the elements of restricting the operation and providing a warning (“to apply”) with the judicial exception, and is also not indicative of integration into a practical application, see MPEP 2106.04(g). The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.04(a).  Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations “acquire sensor data that is output from a sensor” represent mere data gathering well-understood, routine, and conventional because they are claimed in a merely generic manner. (Electric Power Group)  The additional limitation of “restrict the operation on the object of interest based on the estimated likelihood of the detected person, wherein the operation is restricted when the detected person approaches the object of interest; provide a warning associated with the rule; remove the restriction of the operation on the object of interest after the warning” amounts to no more than just a general recitation of applying the abstract idea, and do not impose meaningful limits on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.

Independent claims 17 and 18 are not patent eligible for similar reasons, as explained above, for independent claim 1.
Dependent claims 12, 13 and 15 recite general recitation of applying the abstract idea.
Dependent claim 3 is directed to further defining the abstract idea as recited in independent claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 10,446,018 B1), hereinafter ‘Han’.

Regarding claim 1, Han teaches:
An information processing apparatus comprising: (Han: Abstract “Some embodiments provide a warning prompt control module which adjustably controls the display of warning prompts for vehicle elements in a vehicle, based on a determined profile with which the occupant is associated.”; column 3 lines 10-12 “FIG. 7 illustrates a computer system that may be configured to include or execute any or all of the embodiments described herein.”)
a central processing unit (CPU) configured to: (Han: column 23 lines 6-8 “FIG. 7 illustrates an example computer system 700 that may be configured to include or execute any or all of the embodiments described above.”; column 23 lines 29-32 “In the illustrated embodiment, computer system 700 includes one or more processors 710 coupled to a system memory 720 via an input/output (I/O) interface 730.”)
acquire sensor data that is output from a sensor; detect a person based on the acquired sensor data;(Han: column 8 lines 36-4657 “ Vehicle 110 includes a set of user profiles 130 which are each associated with separate unique users, where a user can be an occupant 140 of the vehicle interior 111. In some embodiments, a present occupant 140 is a user associated with a particular user profile. A module 120 can selectively associate a detected occupant 140 with a particular user profile 130, thereby determining that the detected occupant 140 is a particular user associated with a particular user profile, based on correlating sensor data representations of the occupant 140 with user identity data 132 included in the profile 130. The user identity data 132 included in a profile 130 can include sensor data representations of the user associated with the given profile 130, and module 120 associates occupant 140 with a user profile 130 based on determining a match, above a certain predetermined confidence level, between sensor data representations of the occupant 140, generated based on one or more sensors 114 monitoring the occupant 140, and one or more instances of user identity data 132 included in the profile 130. The user identity data 132 and sensor data representations of the occupant 140 can include one or more sets of facial recognition data.”) [The occupant reads on “a person”, and the occupant being detected to be matched reads on “acquire …”.]
estimate a likelihood of the detected person to violate a rule, wherein the rule is associated with an operation on an object of interest, and (Han: column 1 line 60 – column 2 line 8, figure 4 “Some embodiments provide a warning prompt control module which adjustably controls the display of warning prompts for vehicle elements in a vehicle to an occupant of the vehicle, based on a determined user profile with which the occupant is associated. An occupant detected in the vehicle interior can be associated with a user profile based on a sensor data representation of the occupant correlating with a sensor data representation included in the user profile, accessing a user profile from a user device supporting the occupant, etc. A user profile can include interaction history data which indicate historical interactions between the user and warning prompts for a vehicle element. Displaying a warning prompt for a vehicle element to a user can be adjustably controlled based on the interaction history data, included in a user profile of the user, which is associated with the vehicle element.”; column 7 lines 6-13 “Because the occupant is determined to have interacted with the warning prompt more than a threshold number of times which can be associated with likely understanding of the warning information associated with the vehicle element, additional provisions of the warning prompt to the occupant can be determined to have reduced utility in informing the occupant of how to properly utilize the vehicle element.”; column 17 lines 6-24 “At 430, the driving performance of the identified user who is manually navigating the vehicle is tracked, via monitoring of one or more of the occupant via interior sensor devices, driving parameters of the manual navigation via vehicle sensor devices, some combination thereof, etc. At 432, a warning prompt interaction history included in the user profile associated with the identified user and associated with the warning prompt provided at 426 is updated based on the tracking at 430. For example, where a user is determined, at 430, to be utilizing a vehicle element in a manner which is inconsistent with a characterization of proper utilization of the vehicle element, the interaction history associated with warning prompts for the vehicle element can be updated to reduce the quantity of interactions with warning prompts for the vehicle element. As a result, the user, having been determined to be utilizing the vehicle element improperly, is provided with warning prompts which are more frequent, intrusive, etc. until the user is determined to be utilizing the vehicle element properly.”) [Utilizing the vehicle element reads on “an operation on an object of interest”. Improper utilization of the vehicle element reads on “to violate a rule”, and determining if the occupant is associated with the warning prompt based on tracked interaction history data and determining the likeliness of the occupant’s understanding of the warning information of improperly operating the vehicle element reads on “estimate a likelihood of the detected person to violate a rule”.]
the estimation is based on a rule violation history that indicates a number of times the detected person has violated the rule; (Han: column 14 lines 34-45 “A user profile can include one or more of a set of sensor data representations of the user associated with the user profile. Such representations can be referred to herein as user sensor data representations. In addition, a user profile can include one or more sets of warning prompt interaction histories which are associated with interactions, of the user associated with the user profile, with one or more particular warning prompts for one or more particular vehicle elements of one or more particular vehicles. Such interaction histories can include representations of a historical quantity, frequency, etc. of interactions by the user with the particular warning prompt over a particular period of elapsed time.”) [The historical quantity or frequency reads on “a rule violation history that indicates a number of times …”.]
restrict the operation on the object of interest based on the estimated likelihood of the detected person, wherein the operation is restricted when the detected person approaches the object of interest; provide a warning associated with the rule; remove the restriction of the operation on the object of interest after the warning. (Han: column 6 lines 19-24 “For example, where an element 112 includes a rear-view camera, a warning prompt associated with the camera can be associated with a trigger event which comprises the vehicle 110 being adjusted into a reverse-drive gear, such that an engine of the vehicle 110 is configured to drive the vehicle 110 in a reverse direction.”; column 17 lines 25-40 “For example, where a vehicle element includes a rear-view camera device, proper utilization of the device includes maintaining manual observation of the external environment behind the vehicle, so that the camera device provides images which supplement the occupant's situational awareness, and the tracking at 430 includes determining that the user is utilizing images captured by the rear-view camera in place of manually observing the environment behind the vehicle, the updating at 432 can include updating an interaction history, included in the user profile with which the user is associated and associated with warning prompts for the rear-view camera, so that the prompts, indicating that proper utilization of the rear-view camera images is as a supplement to manual observation, are more frequent, require manual interaction with a vehicle interface to acknowledge before the rear-view camera is enabled, etc.”) [Not enabling the rear-view camera upon the occupant adjusting the drive gear to reverse based on the user’s history of improperly using the rear-view camera device (that is without the supplemental manual observation) reads on “restrict an operation on the object of interest …”, where the combination of the . The occupant adjusting the drive gear to reverse reads on “the detected person approaches the object of interest”, where the combination of the drive gear that operator proceeds to operate and the rear-view camera that gets enabled reads on “the object of interest”. The prompting, indicating that proper utilization of the rear-view camera images reads on “provide a warning associated with the rule”. Enabling the rear-view camera device upon acknowledgement after giving the warning reads on “remove the restriction of the operation … after the warning”.]


Regarding claim 3, Han teaches all the features of claim 1.
Han further teaches:
wherein the rule violation history is based on a past action history of the detected person. (Han: column 17 lines 6-24 “At 430, the driving performance of the identified user who is manually navigating the vehicle is tracked, via monitoring of one or more of the occupant via interior sensor devices, driving parameters of the manual navigation via vehicle sensor devices, some combination thereof, etc. At 432, a warning prompt interaction history included in the user profile associated with the identified user and associated with the warning prompt provided at 426 is updated based on the tracking at 430. For example, where a user is determined, at 430, to be utilizing a vehicle element in a manner which is inconsistent with a characterization of proper utilization of the vehicle element, the interaction history associated with warning prompts for the vehicle element can be updated to reduce the quantity of interactions with warning prompts for the vehicle element. As a result, the user, having been determined to be utilizing the vehicle element improperly, is provided with warning prompts which are more frequent, intrusive, etc. until the user is determined to be utilizing the vehicle element properly.”) [The interaction history reads on “a past action history”.]

Regarding claim 17:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 18:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of KOGA (JP 2006028795 A), hereinafter ‘Koga’.

Regarding claim 4, Han teaches all the features of claim 1.
Han does not explicitly teach: wherein the CPU is further configured to: lock an opening/closing part of a housing part based on the estimated likelihood of the detected person to violate the rule after the opening/closing part is opened; provides the warning to follow the rule; and unlock the opening/closing part of the housing part.
Koga teaches:
wherein the CPU is further configured to: lock an opening/closing part of a housing part based on the estimated likelihood of the detected person to violate the rule after the opening/closing part is opened;
Provides the warning to follow the rule; and unlock the opening/closing part of the housing part. (Koga: Abstract “An object of the present invention is to provide a door lock control device capable of unlocking a door lock of a building without lowering the security level of the building without having a key or the like for locking and unlocking the door.”; page 2, second full paragraph from the bottom “According to the third aspect of the present invention, when the operation means is operated in a mode other than the unlocking operation mode, a warning is issued by the notification unit. Usually, since it is difficult for a third party to operate the operating means in the unlocking operation mode, it is conceivable to operate the operating means as needed to unlock the door. In such a case, a warning for an unauthorized operation is issued before the door is unlocked, and a third party can be threatened. For this reason, there is a high possibility that a third party gives up the operation of the operating means because of fear of issuing a warning, or when he / she is threatened by the warning. Therefore, according to the door lock control device of the present invention, the unauthorized unlocking of the door based on the unauthorized operation of the operation means can be more effectively suppressed, and the security level of the building can be further improved.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Koga before them, to modify the warning control system to incorporate applying the warning control system to the door lock/unlock control of a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for issuing warning to discourage opening of the door by an unwanted third party (Koga: page 2, second full paragraph from the bottom “According to the third aspect of the present invention, when the operation means is operated in a mode other than the unlocking operation mode, a warning is issued by the notification unit. Usually, since it is difficult for a third party to operate the operating means in the unlocking operation mode, it is conceivable to operate the operating means as needed to unlock the door. In such a case, a warning for an unauthorized operation is issued before the door is unlocked, and a third party can be threatened. For this reason, there is a high possibility that a third party gives up the operation of the operating means because of fear of issuing a warning, or when he / she is threatened by the warning. Therefore, according to the door lock control device of the present invention, the unauthorized unlocking of the door based on the unauthorized operation of the operation means can be more effectively suppressed, and the security level of the building can be further improved.”).

Regarding claim 6, Han teaches all the features of claims 1 and 3.
Han does not explicitly teach: wherein the CPU is further configured to: detect the person who approaches a housing part based on the acquired sensor data; estimate the likelihood of the detected person to violate the rule after an opening/closing part of the housing part is opened, wherein the estimation is based on the past action history of the detected person; lock the opening/closing part of the housing part; provide the warning to follow the rule; and unlock the opening/closing part of the housing part.
Koga teaches:
wherein the CPU is further configured to: detect the person who approaches a housing part based on the acquired sensor data; estimate the likelihood of the detected person to violate the rule after an opening/closing part of the housing part is opened, wherein the estimation is based on the past action history of the detected person; lock the opening/closing part of the housing part; provide the warning to follow the rule; and unlock the opening/closing part of the housing part. (Koga: Abstract “An object of the present invention is to provide a door lock control device capable of unlocking a door lock of a building without lowering the security level of the building without having a key or the like for locking and unlocking the door.”; page 2, second full paragraph from the bottom “According to the third aspect of the present invention, when the operation means is operated in a mode other than the unlocking operation mode, a warning is issued by the notification unit. Usually, since it is difficult for a third party to operate the operating means in the unlocking operation mode, it is conceivable to operate the operating means as needed to unlock the door. In such a case, a warning for an unauthorized operation is issued before the door is unlocked, and a third party can be threatened. For this reason, there is a high possibility that a third party gives up the operation of the operating means because of fear of issuing a warning, or when he / she is threatened by the warning. Therefore, according to the door lock control device of the present invention, the unauthorized unlocking of the door based on the unauthorized operation of the operation means can be more effectively suppressed, and the security level of the building can be further improved.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Koga before them, to modify the warning control system to incorporate applying the warning control system to the door lock/unlock control of a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for issuing warning to discourage opening of the door by an unwanted third party (Koga: page 2, second full paragraph from the bottom “According to the third aspect of the present invention, when the operation means is operated in a mode other than the unlocking operation mode, a warning is issued by the notification unit. Usually, since it is difficult for a third party to operate the operating means in the unlocking operation mode, it is conceivable to operate the operating means as needed to unlock the door. In such a case, a warning for an unauthorized operation is issued before the door is unlocked, and a third party can be threatened. For this reason, there is a high possibility that a third party gives up the operation of the operating means because of fear of issuing a warning, or when he / she is threatened by the warning. Therefore, according to the door lock control device of the present invention, the unauthorized unlocking of the door based on the unauthorized operation of the operation means can be more effectively suppressed, and the security level of the building can be further improved.”)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of ERHART (AT 13 308 U1), hereinafter ‘Erhart’.
Regarding claim 7, Han teaches all the features of claim 1.
Han does not explicitly teach: wherein the object of interest is a garbage pickup box, and the CPU is further configured to: detect the person person who approaches the garbage pickup box; estimate the likelihood of the detected person to violate the rule after a lid part of the garbage pickup box is opened, wherein the rule corresponds to a garbage disposal rule; lock the lid part of the garbage pickup box; provide the warning to follow the garbage disposal rule; and unlock the lid part of the garbage pickup box.
Erhart teaches:
wherein the object of interest is a garbage pickup box, and the CPU is further configured to: detect the person who approaches the garbage pickup box; estimate the likelihood of the detected person to violate the rule after a lid part of the garbage pickup box is opened, wherein the rule corresponds to a garbage disposal rule; lock the lid part of the garbage pickup box; provide the warning to follow the garbage disposal rule; and unlock the lid part of the garbage pickup box. (Erhart: page 2, eighth full paragraph “According to a first aspect of the invention, a garbage collection display device for displaying information regarding garbage collection dates is described. The described apparatus comprises (a) a memory for storing data indicative of garbage collection dates, (b) a controller, and (c) an indicator for indicating an approaching garbage collection date. The controller is adapted to determine a difference between a current time and a future pickup date and further adapted to drive the indicator in accordance with the determined difference that the indicator outputs a first predetermined signal if the determined difference is less than a first predetermined value is. The indicator has a light source, in particular a light-emitting diode, and the first predetermined signal is a flashing signal with a first flashing frequency. The controller is further adapted to drive the indicator such that the indicator emits a flashing signal at a second flashing frequency which is higher than the first flashing frequency when the determined difference is less than a second predetermined value, the second predetermined value being less than first predetermined value is. The described device is based on the idea to actively and automatically notify the user that a garbage collection date is approaching.”; page 3, first paragraph “The garbage collection date display device lets a user recognize that the time to the next collection date is shorter than the first predetermined value by delivery of the first predetermined signal. Thus, the user can timely turn off the corresponding bin for emptying, without having to search in a calendar or similar information.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Erhart before them, to modify the warning control system to incorporate applying the warning control system to the trash or garbage disposal container operations.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for issuing warning to discourage missing trash or garbage disposal collection date (Erhart: page 3, first paragraph “The garbage collection date display device lets a user recognize that the time to the next collection date is shorter than the first predetermined value by delivery of the first predetermined signal. Thus, the user can timely turn off the corresponding bin for emptying, without having to search in a calendar or similar information.”).

Regarding claim 8, Han and Erhart teach all the features of claims 1 and 7.
Erhart further teaches:
wherein the CPU is further configured to estimate the likelihood of the detected person to violate the garbage disposal rule after the lid part of the garbage pickup box is opened, and the estimation is further based on each of a a current time/date and a garbage disposal time/date in the garbage disposal rule. (Erhart: page 2, eighth full paragraph “According to a first aspect of the invention, a garbage collection display device for displaying information regarding garbage collection dates is described. The described apparatus comprises (a) a memory for storing data indicative of garbage collection dates, (b) a controller, and (c) an indicator for indicating an approaching garbage collection date. The controller is adapted to determine a difference between a current time and a future pickup date and further adapted to drive the indicator in accordance with the determined difference that the indicator outputs a first predetermined signal if the determined difference is less than a first predetermined value is. The indicator has a light source, in particular a light-emitting diode, and the first predetermined signal is a flashing signal with a first flashing frequency. The controller is further adapted to drive the indicator such that the indicator emits a flashing signal at a second flashing frequency which is higher than the first flashing frequency when the determined difference is less than a second predetermined value, the second predetermined value being less than first predetermined value is. The described device is based on the idea to actively and automatically notify the user that a garbage collection date is approaching.”) 
The motivation to combine Han and Erhart, which teach the features of the present claim, as submitted in claim 7, is incorporated herein.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Erhart, further in view of ISHII (JP 2010020575 A), hereinafter ‘Ishii’.
Regarding claim 9, Han and Erhart teach all the features of claims 1 and 7.
Han and Erhart do not explicitly teach: wherein the rule violation history corresponds to a past garbage disposal rule violation history of the detected person.
Ishii teaches:
wherein the rule violation history corresponds to a past garbage disposal rule violation history of the detected person. (Ishii: page 2, first full paragraph “In addition, the trash input history can be managed, and the user can check his / her trash output history on the homepage via the Internet. In addition, the garbage collection history can be confirmed, and a point return service is implemented to promote the effect of raising awareness.”; page 3, sixth full paragraph “According to the invention of claim 1, the garbage comparison data 3 in Table 1 adds items such as ID, kind of garbage, disposal method, collection date, collection day of week, execution, different warnings, etc. as necessary, and at the time of garbage separation Comparison data.”; page 3, seventh full paragraph “According to the first aspect of the present invention, data for managing a user history by increasing fields as necessary, such as ID, type of trash, date of introduction, number of pieces, user number, and duplication prevention.”; page 3, bottom paragraph “When you move to the details screen, you can list the trash disposal history and check the type, date, and number of trash, but not all trash can be confirmed). When the point service is implemented, the number of points can be confirmed and proved on this website, so services that can be exchanged for various other products such as gold vouchers, gift certificates, book coupons, shopping coupons, etc. can be implemented according to the points.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han, Erhart and Ishii before them, to modify the warning control system of trash or garbage disposal to incorporate keeping track of historical data with regards to the user’s trash or garbage disposal activities.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the user to be rewarded for encouraging behavior not to misuse the trash or garbage disposal system (Ishii: page 3, bottom paragraph “When you move to the details screen, you can list the trash disposal history and check the type, date, and number of trash, but not all trash can be confirmed). When the point service is implemented, the number of points can be confirmed and proved on this website, so services that can be exchanged for various other products such as gold vouchers, gift certificates, book coupons, shopping coupons, etc. can be implemented according to the points.”).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Logan (US 2006/0237427 A1), hereinafter ‘Logan’.

Regarding claim 10, Han teaches all the features of claim 1.
Han does not explicitly teach: wherein the object of interest is a refrigerator, and the CPU is further configured to: detect the person who approaches the refrigerator; estimate the likelihood of the detected person to overeat after a door part of the refrigerator is opened; lock the door part of the refrigerator; provide the warning against overeating; and unlock the door part of the refrigerator.
Logan teaches:
wherein the object of interest is a refrigerator, and the CPU is further configured to: detect the person who approaches the refrigerator; estimate the likelihood of the detected person to overeat after a door part of the refrigerator is opened; lock the door part of the refrigerator; provide the warning against overeating; and unlock the door part of the refrigerator. (Logan: Abstract “Methods and apparatus for managing the content of containers, such as existing kitchen cabinets, refrigerators, storage rooms and lockers, and medicine cabinets.”; [0022] “3. The system may include a mechanism that allows a person to identify oneself to the system by inputting a password or pin-number, or by identification information acquired by a biosensor. In this manner, different opening rules can be devised for different persons.”; [0051] “5. To be opened based on the number of previous transgressions recorded per person per time period. For example, a rule may be established which sets up the conditions that, if a specified person has opened the refrigerator door and the door of a kitchen cabinet containing food more than four times on a given day, the system may issue an audible warning signal using the speaker 111, and display a warning message on the display screen 109, and then refuse access to both the refrigerator and the cabinet after either was opened for a combined total of more than six times.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Logan before them, to modify the warning control system to incorporate applying the warning control system to the door lock/unlock control of a refrigerator.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for assisting user to avoid eating too much (Logan: [0017] “The world's population grows more overweight by the year-and the most effective diet is to get tempting food out of reach. Lockable cabinets offer the convenience of having stuff items around when you want/need/deserve them without the constant temptation of having everything always available on-demand.”).

Regarding claim 11, Han and Logan teach all the features of claims 1 and 10.
Logan further teaches:
wherein the rule violation history is based on a past door opening/closing history of the detected person. (Logan: [0051] “5. To be opened based on the number of previous transgressions recorded per person per time period. For example, a rule may be established which sets up the conditions that, if a specified person has opened the refrigerator door and the door of a kitchen cabinet containing food more than four times on a given day, the system may issue an audible warning signal using the speaker 111, and display a warning message on the display screen 109, and then refuse access to both the refrigerator and the cabinet after either was opened for a combined total of more than six times.”)
The motivation to combine Han and Logan, which teach the features of the present claim, as submitted in claim 10, is incorporated herein.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Hugron et al. (US 2014/0114502 A1), hereinafter ‘Hugron’.

Regarding claim 12, Han teaches all the features of claim 1.
Han does not explicitly teach: wherein the object of interest is a moving object, and the CPU is further configured to: detect, based on the acquired sensor data, the person who starts up the moving object; estimate the likelihood of the detected person to violate the rule after the moving object is started by the detected person; restrict startup of the moving object; provide the warning to follow the rule; and remove the restriction of the startup of the moving object.
Hugron teaches:
wherein the object of interest is a moving object, and the CPU is further configured to: detect, based on the acquired sensor data, the person who starts up the moving object; estimate the likelihood of the detected person to violate the rule after the moving object is started by the detected person; restrict startup of the moving object; provide the warning to follow the rule; and remove the restriction of the startup of the moving object. (Hugron: [0149]- [0154] “[0149] When the ignition is switched by the driver, the system (2) changes from standby mode to active mode. [0150] The driver is identified by a fingerprint using a scanning device. [0151] An alcohol vapor level of in the immediate vicinity of the driver is tested with the MQ3 alcohol vapor detector (25) from Hanwei.TM.. [0152] Once these two criteria have been verified, the Ange Gardien.TM. system applies the preference profile configuration associated with the identified driver, particularly with regard to the display of a message, presented when a certain number of violations having certain severity within a reasonable time, of the severity of faults, the frequency warning displays, maximum occurrence, emergency call number, etc. The system then allows the engine to start. [0153] When the vehicle starts, the Ange Gardien.TM. system is activated and the positioning and speed information collected by the module (2) for the moving vehicle is stored in a database (not shown) of the module (2). [0154] The module (2) compares these data, notably the vehicle speed with the speed limit in the location of the vehicle (1).”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Hugron before them, to modify the warning control system to incorporate applying the warning control system to the starting of ignition of a vehicle engine.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for assisting user to avoid possible accident (Hugron: [0229] “It has also been found that vehicles equipped with the system of the present disclosure and with the SV-go.RTM. loyalty system bring a reduction in the number of accidents and a greater loyalty to a dealer.”).

Regarding claim 13, Han and Hugron teach all the features of claims 1 and 12.
Hugron further teaches:
wherein the CPU is further configured to restrict a physical operation on a startup key, a button, or a switch, or restricts an engine ignition operation as restriction of the startup of the moving object. (Hugron: [0149] “When the ignition is switched by the driver, the system (2) changes from standby mode to active mode.”)
The motivation to combine Han and Hugron, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Regarding claim 14, Han and Hugron teach all the features of claims 1 and 12.
Hugron further teaches:
wherein the CPU is further configured to: detect the person who drives an automobile as the moving object; and estimate, based on the rule violation history, the likelihood of the detected person to violate a traffic rule after the detected person starts to drive, wherein the rule violation history corresponds to past traffic rule violation history of the detected person. (Hugron: [0074]-[0080] “[0074] the system additionally includes a physical interface usable to connect the system to perform various modifications and/or transfer of data in the database that was used to program the system according to the profile of the driver (e.g. as a of function age, sex, history); [0075] the system comprises for example a driver identification device to associate their identity with occurrences and nature of anomalies while driving under their responsibility and/or to give a conductor access to the controls of the vehicle after the identification device has validated that the conductor is an authorized person; [0076] the system comprises a decision algorithm for determining the level of action (restrictions on the driver and/or on the vehicle) according to the nature and severity of the events (weight coefficient) as well as their frequencies and simultaneity of their occurrence, and [0077] The system has a data storage unit connected to the central processing unit of the system. [0078] For example, these systems may have an accelerometer for detecting one or more of the following activities: [0079] dangerous driving and/or loss of attention; [0080] cutting the path of another vehicle, including at high speed on a highway, and/or including avoidance maneuvers in urban areas.”)
The motivation to combine Han and Hugron, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Stempora (US 2015/0019266 A1), hereinafter ‘Stempora’.
Regarding claim 15, Han teaches all the features of claim 1.
Han does not explicitly teach: wherein the CPU is further configured to: detect, based on the acquired sensor data, that a hand of the person approaches the object of interest; and provide the warning to the detected person who is likely to violate the rule.
Stempora teaches:
wherein when detecting that a hand of the person approaches the object of interest on a basis of the sensor data, the control part gives a warning for the person who is likely to violate a predetermined rule after operating the object of interest. (Stempora: [0022] “In one embodiment, the portable device and/or vehicle comprises one or more sensors or components that can provide information for determining a global position or location (such as longitudinal and latitudinal coordinates), relative position or location (such as determining that the location of the portable device is near the driver's seat, the driver's left hand, or within a pocket or purse, for example), or local position or location (on a freeway, in a vehicle, on a train).”; [0111] “In a further embodiment, the cognitive analysis algorithm, the vehicle operation performance algorithm, the risk performance algorithm, or other algorithm performs a risk assessment and one or more algorithms executed on the portable device or vehicle provides information or a warning of the danger of operating one or more functional features or software components or applications (on the portable device or vehicle) while driving under the current (or future expected) operator or environmental conditions.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Hugron before them, to modify the warning control system to incorporate applying the warning control system to the portable device usage in driver’s hand while driving under the current or future conditions.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for assisting user to avoid possible restriction related incident (Stempora: [0103] “provides (or provides information for) an alert, a notification, or response indication information related to the legal restriction; and/or limits or prevents the use of a portable device feature or function, a vehicle feature or function, or a portable device software or software component by the portable device operator while operating the vehicle.”).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Georgiou et al. (US 2013/0202121 A1), hereinafter ‘Georgiou’.
Regarding claim 16, Han teaches all the features of claims 1-2.
Han does not explicitly teach: wherein the object of interest is a music player, and the CPU is further configured to: detect, based on the acquired sensor data, the person who starts up the music player; estimate, based on the rule violation history, the likelihood of the detected person to listen to music reproduced in the music player at a sound volume that exceeds specific value, wherein the rule violation history corresponds to a past sound volume adjustment history of the detected person; restrict reproduction operation of the music player; provide the warning to listen at an appropriate sound volume; and remove the restriction of the reproduction operation of the music player.
Georgiou teaches:
wherein the object of interest is a music player, and when specifying a person who starts up the music player on a basis of the sensor data, and estimating that the person is likely to listen to music at a sound volume exceeding a predetermined value after reproducing music in the music player from a past sound volume adjustment history of the specified person, the control part restricts the reproduction operation of the music player, gives a warning to listen at an appropriate sound volume via the notification part, and then removes the restriction of the reproduction operation of the music player. (Georgiou: [0013] “4. Visual Display Control: display of the volume output level of the system, as set by the user and/or as adjusted by the volume limiter. It also is used to display warning/alert messages. Such messages may be "Safe time & volume exceeded, volume has been reduced" or (if the automatic volume control is disabled) "Please reduce volume now to avoid hearing damage".”; [0014] “In at least one exemplary embodiment, the SPL_Dose is converted to a time value indicating the total remaining time that the user can continue to listen to reproduced audio content at a given average SPL value (e.g. an SPL value approximately equal to the recent average SPL value generated by reproduced audio content). The user can be informed of this time value using visual and/or sound means, as with the SPL_Dose.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Hugron before them, to modify the warning control system to incorporate applying the warning control system to the music listening device volume control.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for reducing the risk of excessive exposure to damaging sound volume (Georgiou: Abstract “A method of warning and/or reduction of risk of ear damage of a hearer by excessive exposure to relatively high volume and/or frequency of sound, wherein a non-audio input representative of desired sound and/or ambient sound is employed to warn of said risk and/or said risk is automatically reduced.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116